         Case 9:20-cv-00089-DLC Document 12 Filed 06/26/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  CODY MARBLE,
                                                   CV 20-89-M-DLC-KLD
                       Plaintiff,

  vs.                                               ORDER OF RECUSAL

  MISSOULA COUNTY, MICHAEL
  McMEEKIN, BRAD GIFFIN,
  JEREMY MEEDER, MICHAEL
  DOMINICK, ROBERT TAYLOR,
  MISSOULA COUNTY SHERIFF’S
  OFFICE, FRED VAN
  VALKENBURG, JENNIFER CLARK,
  fka JENNIFER JOHNSON,
  DOROTHY BROWNLOW,
  ANDREW PAUL, MISSOULA
  COUNTY ATTORNEY’S OFFICE,
  and JOHN DOES 1-5,

                       Defendants.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.
        Case 9:20-cv-00089-DLC Document 12 Filed 06/26/20 Page 2 of 2



      IT IS FURTHER ORDERED that the preliminary pretrial conference

scheduled in this matter for August 25, 2020, at 10:00 a.m. is VACATED. The

preliminary pretrial conference will be reset once this matter is reassigned.

             DATED this 26th day of June, 2020.



                                 Kathleen L. DeSoto
                                 United States Magistrate Judge
